            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 1 of 9



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                     UNITED STATES DISTRICT COURT
17

18                                            DISTRICT OF NEVADA

19   RICKY SPENDLOVE,                                  Case No.: 2:19-cv-00677-RFB-GWF
20                    Plaintiff,
21
     vs.                                               [PROPOSED] STIPULATED
                                                       PROTECTIVE ORDER
22
     EQUIFAX INFORMATION SERVICES, LLC;
23   TRANSUNION, LLC; and WELLS FARGO
     HOME MORTGAGE,
24
                      Defendants.
25

26
             IT IS HEREBY STIPULATED by and between Plaintiff Ricky Spendlove (“Plaintiff”) and
27
     Defendants Equifax Information Services, LLC (“Equifax”); Trans Union, LLC (“Trans Union”)
28
     [Proposed] Stipulated Protective Order - 1
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 2 of 9



 1
     Wells Fargo Bank, N.A., sued as Wells Fargo Home Mortgage (“Wells Fargo”) (collectively, the
 2
     “Parties”), by and through their counsel of record, as follows:
 3
             WHEREAS, documents and information have been and may be sought, produced or
 4
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
 5
     development, technology or other proprietary information belonging to the defendants and/or
 6
     personal income, credit and other confidential information of Plaintiff.
 7
             THEREFORE, an Order of this Court protecting such confidential information shall be and
 8
     hereby is made by this Court on the following terms:
 9

10
             1.       This Order shall govern the use, handling and disclosure of all documents,

11   testimony or information produced or given in this action which are designated to be subject to

12   this Order in accordance with the terms hereof.

13           2.       Any party or non-party producing or filing documents or other materials in this

14   action may designate such materials and the information contained therein subject to this Order by

15   typing or stamping on the front of the document, or on the portion(s) of the document for which
16   confidential treatment is designated, “Confidential.”
17           3.       To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
18   to be filed with the Court incorporate documents or information subject to this Order, the party
19   filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
20   file them with the clerk under seal; provided, however, that a copy of such filing having the
21
     confidential information deleted therefrom may be made part of the public record. Any party filing
22
     any document under seal must comply with the requirements of Local Rules.
23
             4.       All documents, transcripts, or other materials subject to this Order, and all
24
     information derived therefrom (including, but not limited to, all testimony, deposition, or
25
     otherwise, that refers, reflects or otherwise discusses any information designated Confidential
26
     hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Equifax,
27
     Trans Union and Wells Fargo for commercial or competitive purposes or for any purpose
28
     [Proposed] Stipulated Protective Order - 2
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 3 of 9



 1
     whatsoever other than solely for the preparation and trial of this action in accordance with the
 2
     provisions of this Order.
 3
             5.       All depositions or portions of depositions taken in this action that contain
 4
     confidential information may be designated as “Confidential” and thereby obtain the protections
 5
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
 6
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
 7
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
 8
     Until such time, all deposition testimony shall be treated as confidential information. To the extent
 9

10
     any designations are made on the record during the deposition, the designating party need not serve

11   a notice re-designating those portions of the transcript as confidential information. Any party may

12   challenge any such designation in accordance with Paragraph 13 of this Order.

13           6.       Except with the prior written consent of the individual or entity designating a

14   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

15   document, transcript or pleading given “Confidential” treatment under this Order, and any
16   information contained in, or derived from any such materials (including but not limited to, all
17   deposition testimony that refers, reflects or otherwise discusses any information designated
18   confidential hereunder) may not be disclosed other than in accordance with this Order and may
19   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
20   (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
21
     assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
22
     proffer to the Court or a stipulation of the parties that such witnesses need to know such
23
     information; (e) present or former employees of the producing party in connection with their
24
     depositions in this action (provided that no former employees shall be shown documents prepared
25
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
26
     witnesses in connection with this litigation.
27
             7.       Documents produced pursuant to this Order shall not be made available to any
28
     [Proposed] Stipulated Protective Order - 3
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 4 of 9



 1
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
 2
     be bound by its terms, and signed the attached Declaration of Compliance.
 3
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
 4
     in this case may take advantage of the provisions of this Protective Order by providing the parties
 5
     with written notice that they intend to comply with and be bound by the terms of this Protective
 6
     Order.
 7
              9.      All persons receiving any or all documents produced pursuant to this Order shall
 8
     be advised of their confidential nature. All persons to whom confidential information and/or
 9

10
     documents are disclosed are hereby enjoined from disclosing same to any person except as

11   provided herein and are further enjoined from using same except in the preparation for and trial of

12   the above-captioned action between the named parties thereto. No person receiving or reviewing

13   such confidential documents, information or transcript shall disseminate or disclose them to any

14   person other than those described above in Paragraph 6 and for the purposes specified, and in no

15   event, shall such person make any other use of such document or transcript.
16            10.     Nothing in this Order shall prevent a party from using at trial any information or
17   materials designated “Confidential.”
18            11.     This Order has been agreed to by the parties to facilitate discovery and the
19   production of relevant evidence in this action. Neither the entry of this Order, nor the designation
20   of any information, document, or the like as “Confidential,” nor the failure to make such
21
     designation, shall constitute evidence with respect to any issue in this action.
22
              12.     Inadvertent failure to designate any document, transcript, or other materials
23
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
24
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
25
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
26
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
27
     assure that the document is treated in accordance with the provisions of this Order, and upon
28
     [Proposed] Stipulated Protective Order - 4
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 5 of 9



 1
     request from the producing party certify that the designated documents have been maintained as
 2
     confidential information.
 3
             13.      If any party objects to any designation of any materials as “Confidential,” the
 4
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
 5
     resolve their objections by agreement, the party objecting to the designation may seek the
 6
     assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
 7
     designation is made to challenge the propriety of the designation. Until an objection has been
 8
     resolved by agreement of counsel or by order of the Court, the materials shall be treated as
 9

10
     Confidential and subject to this Order.

11           14.      Within sixty (60) days after the final termination of this litigation, all documents,

12   transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

13   extracts, summaries or compilations taken therefrom, but excluding any materials which in the

14   good faith judgment of counsel are work product materials, shall be returned to the Producing

15   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
16           15.      The designating party shall have the burden of proving that any document
17   designated as CONFIDENTIAL is entitled to such protection.
18           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
19   documents or to the information obtained or developed independently of documents, transcripts
20   and materials afforded confidential treatment pursuant to this Order.
21
             17.      The Court retains the right to allow disclosure of any subject covered by this
22
     stipulation or to modify this stipulation at any time in the interest of justice.
23

24

25

26

27
     ///
28
     [Proposed] Stipulated Protective Order - 5
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 6 of 9



 1           IT IS SO STIPULATED.
             Dated July 3, 2019
 2
      KNEPPER & CLARK LLC                         CLARK HILL PLLC
 3

 4    /s/ Shaina R. Plaksin                       /s/ Jeremy J. Thompson
      Matthew I. Knepper, Esq.                    Jeremy J. Thompson, Esq.
 5    Nevada Bar No. 12796                        Nevada Bar No. 12503
 6    Miles N. Clark, Esq.                        3800 Howard Hughes Parkway, Suite 500
      Nevada Bar No. 13848                        Las Vegas, NV 89169
 7    Shaina R. Plaksin, Esq.                     Email: jthompson@clarkhill.com
      Nevada Bar No. 13935
 8    5510 So. Fort Apache Rd, Suite 30           Counsel for Defendant
      Las Vegas, NV 89148                         Equifax Information Services LLC
 9
      Email: matthew.knepper@knepperclark.com
10    Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com
11

12    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
13    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
14    Henderson, NV 89123
15    Email: dkrieger@hainesandkrieger.com

16    Counsel for Plaintiff

17    ALVERSON TAYLOR & SANDERS                   SNELL & WILMER LLP
18
      /s/ Trevor Waite                            /s/ Jennifer L. McBee
19    Kurt R. Bonds, Esq.                         Kelly H. Dove, Esq.
      Nevada Bar No. 6228                         Nevada Bar No. 10569
20    Trevor Waite, Esq.                          Jennifer L. McBee, Esq.
      Nevada Bar No. 13779                        Nevada Bar No. 9110
21
      6605 Grand Montecito Parkway, Suite 200     3883 Howard Hughes Pkwy.
22    Las Vegas, NV 89149                         Las Vegas, NV 89169
      Email: kbonds@alversontaylor.com            Email: kdove@swlaw.com
23    Email: twaite@alversontaylor.com            Email: jmcbee@swlaw.com
24
      Counsel for Defendant                       Counsel for Defendant
25    Trans Union LLC                             Wells Fargo Bank, N.A., sued as Wells Fargo
                                                  Home Mortgage
26

27

28
     [Proposed] Stipulated Protective Order - 6
            Case 2:19-cv-00677-RFB-GWF Document 22 Filed 07/03/19 Page 7 of 9



 1                                                    Spendlove v. Equifax Information Services, LLC et al
                                                                      Case No. 2:19-cv-00677-RFB-GWF
 2

 3
                                                  ORDER GRANTING
 4
                                     STIPULATED PROTECTIVE ORDER
 5

 6
     IT IS SO ORDERED.
 7

 8

 9    Dated: __________,
              7/08/0219 _____
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 7
